Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (12/23/2020) has been entered.

Notice of Pre-AIA  or AIA  Status

2.	The present application is being examined under the pre-AIA  first to invent provisions. 

      Acknowledgements

3.        A new filed Information Disclosure Statement (IDS) was submitted on (12/23/2020) is in compliance with the provisions of 37 CFR 1.97, being reviewed and considered. 

3.1.	Upon entry, the new list of claims (21 -40) remain the same as previously allowed claims (21 -40), of which claims (21, 30, 33) remain the three parallel running independent claims on record, and claims (1 -20) were previously cancelled. No amendments and no new matter introduced. 

3.2.	An electronically filed Terminal Disclaimer (TD) was received on date (09/04/2020), and approved by the Office on (09/08/2020). The TD is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents (US 10,154,258 and US 10,536,707) has been reviewed and is accepted. The TD has been recorded on file. 

      Notice of Allowance

4.	In view of the new RCE request, the previous OA on the merits is withdrawn and a new OA appears below.  

4.1.	The Examiner considers that the case has been placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (21 -40) as following: 

		    Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The amended Independent claims (21, 30 and 33) and the correspondent associated dependent claims, recite a method/apparatus for: (e.g. a WTRU comprising the feature of power consumption and resource optimization of the codec process, based on available power and/or energy levels of the decoder side in realtime, employing TX/RX metadata info embedded in the media description file (MDF). The device may dynamically/adaptively optimize the decoding process, by analyzing the power/energy level and existing resources, and request a feedback to the server, in order to improve codec efficiency; [Specs; Claims]).

5.2. 	The below group of Prior art (PA) presented on record (see Section 6), fails to fairly disclose and/or suggest the above amended features, that combined with the rest of the 

5.3.	For at least above arguments, Examiner is believed that present list of claims are constructed in such manner, it’s to be in condition for allowance. Dependent claims further limit the corresponded independent claims, and are also considered allowable.

     Prior Art citation

6.	The following List of prior art (PA) made of record and not relied upon, is considered pertinent to applicant's disclosure:

6.1.	Patent documentation

US 8,625,680 B2 		Srinivasan; et al. 	H04N19/00; H04N19/523;
US 8,938,767 B2 		Chen; et al. 		H04N21/23439; H04L65/4084;
US 9,171,540 B2		Wei; et al.		G06F11/1004; G06F11/1004; 
US 10,063,921 B2 		He; et al. 		H04N21/4424; H04N21/23439;
US 10,154,258 B2		He; et al.		H04N19/156; H04N21/23439; 

6.2.	Non-Patent documentation:

_ ISO-IEC 23009-1 - Dynamic adaptive Streaming over HTTP - DASH; 2012. 
_ Google Search for NPL; 2018. 

       CONCLUSIONS

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.